             Case 1:19-cv-01139-CL            Document 32          Filed 04/29/20         Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,

                 Plaintiff,                                                     Case No. 1:19-cv-01139-CL

        v.                                                                                            ORDER

STEPHEN L. CHAPMAN; JEANNETTE A.
FRY; JACKSON COUNTY,

            Defendants.
_____________________________

MCSHANE, Judge:

        Magistrate Judge Mark Clarke filed a Findings and Recommendation (#29), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo.1 United States v.

Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

Magistrate Judge Clarke’s Findings and Recommendation (#29) is adopted. Plaintiff’s Motion

for Default Judgment (#25) is GRANTED.

IT IS SO ORDERED.

        DATED this 29th day of April, 2020.

                                                     _______/s/ Michael J. McShane________
                                                             Michael McShane
                                                         United States District Judge



1
 The United States filed a Notice (#30) stating it would not schedule any sale of the property without leave of the
Court and will not move for such an order before July 15, 2020.
1 – ORDER
